DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/319,512, filed on January 22, 2019. In response to Examiner's Final Action of June 03, 2022, Applicant on August 19, 2022, amended claims 9 and 16, cancelled claims 17 and 18 and added new claim 20. Claims  9 and 12-16, 19 and 20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants arguments and amendments to claims 9 and 16. New 35 U.S.C. § 103 rejections have been applied to new claims 17-19.


Response to Arguments
Applicant’s arguments, see pg. 6-9, filed August 19, 2022, with respect to prior art references have been fully considered. However, Applicant’s arguments are considered moot because they do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], and further in view of Maenishi, U.S. Publication No. 2010/0325860  [hereinafter Maenishi].

Referring to Claim 9, Maturana teaches: 
A board production management device configured to manage a board production line including board production devices that produce boards mounted with electronic components, the board production management device comprising:
a display including at least one of a display screen and a display light (Maturana, [0035]), “(e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0062]); and 
a processor configured to 
issue an initial notification to a first notifyee via the display of the error to the display, the initial notification including a contents of an error cause and a contents of first countermeasures to the error cause (Maturana, [0041]), “Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention”; (Maturana, [0069]-[0070]), “When an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification… When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
determine that an error has occurred at the board production line;
board production line; 
the error cause being a continuous pickup error in which the electronic components cannot be picked up by an electronic component mounter of the board production line; and 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred, 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures.

However Lowry teaches: 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0205]), 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures (Lowry, [0199]), “Data Type Notify 18 contains details of who should be notified when this type of data is processed and can specify notify details for success and error. Multiple users can be notified…The Escalate Level within 18 allows different users to be notified as the task is escalated due to lack of response”; (Lowry, [0083]), “The task is the host, or silo, of pre-defined rules, actions, transfers and communications between connected ‘systems’ and/or personnel…each task maintains only the data that has been used to trigger actions relating to that task along with the associated personnel communications. Alerts generated from connected ‘systems’ may trigger the creation of subsequent tasks within the architecture that may or may not have subsequent actions and/or alerts. This allows for “Big Data” to be effectively interrogated and interpreted, with only events that require action being communicated to appropriate personnel and/or connected systems, thereby substantially reducing the need for data analysis”; (Lowry, [0129]), “The task is where the ‘API data transaction rule/s’ is stored, translated and has next actions assigned to it along with assignment to personnel, escalation properties attributed and is a repository recording all transactional and communications data”; (Lowry, [0145]), “Escalations are recorded and notifications link to the task or process within”; (Lowry, [0080]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the escalation notification limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
 	determine that an error has occurred at the board production line; and
board production line,
the error caused being a continuous pickup error in which the electronic components cannot be picked up by an electronic component mounter of the board production line. 

However Maenishi teaches: 
a processor connected via a network to each of the board production devices and configured to (Maenishi, [0218]), “The communication unit 121 is a processing unit for performing the exchange of information between the mounting condition determining apparatus 120 and the other constituent units within the mounter 100 and other external devices”; (Maenishi, [0219]);
	determine that an error has occurred at the board production line (Maenishi, [0354]), “the occurrence frequency of pickup errors or mounting errors per board is identified by using the board information and information showing the correspondence between the respective nozzles of the mounting head 104 and the mounting head 107 and the components picked up by such respective nozzles”; (Maenishi, [0345]); and
board production line (Maenishi, [0098]; [0273]),
the error caused being a continuous pickup error in which the electronic components cannot be picked up by an electronic component mounter of the board production line (Maenishi, [0354]), “the occurrence frequency of pickup errors or mounting errors per board is identified by using the board information and information showing the correspondence between the respective nozzles of the mounting head 104 and the mounting head 107 and the components picked up by such respective nozzles”; (Maenishi, [0371]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the board production and error limitations as taught by Maenishi. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of improving of production efficiency (see Maenishi, par. 0038).

Referring to Claim 13, the combination of Maturana in view of Lowry in view of Maenishi teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the display is configured to synchronize the initial notification and display an initial display indicating that the error cause had occurred (Maturana, [0035]), “operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0063]), “alarm display 700 that can be provided by reporting services 318 based on data in cloud storage 326. As with displays 604 and 602, reporting services 318 can deliver alarm display 700 to suitable client devices 330 having suitable authorization to view the alarm data…”; (Maturana, [0054]). 
Maturana teaches an operators interface (see par. 0056), but Maturana does not explicitly teach:
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display.

However Lowry teaches: 
wherein the display is configured to synchronize with the escalation and display an escalation display, display contents of the escalation display being escalated compared to the initial display (Lowry, [0076]), “workflow”; (Lowry, [0160]), “Where a process fails the data is used to trigger alerts to people and where an action does not take place the alert can be set to escalate up the hierarchical chain of command automatically or manually. The response times for critical tasks is vastly reduced by allowing the assigned personnel of a task to have an instant and accurate view of all of the actions and events leading up to a failure allowing them to assess a critical problem, make informed mitigation actions and communicate their actions with a task response and or mitigative process directly to all involved in the task”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the interface in Maturana to include the escalation content as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of creating comprehensive communications (see Lowry par. 0036).

Referring to Claim 15, the combination of Maturana in view of Lowry in view of Maenishi teaches the board production management device according to claim 9. Maturana further teaches:
wherein the is configured to manage multiple production lines or multiple devices, and the display screen includes a list display configured to display notification information related to all of the error causes currently occurring (Maturana, [0040]), “… multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting without the need to establish a private network between the facilities. Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise…”; (Maturana, [0054]), “alarm queues”; (Maturana, [0056]), “the live data queue may be defined to process live data values that are to be used by a remote operator interface application to view substantially real-time data from the plant facility 302”.
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but Maturana does not explicitly teach:
 	board production line or board production device. 
However Maenishi teaches: 
	board production line or board production device (Maenishi, [0098]; [0273]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the board production limitation as taught by Maenishi. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to include the results of improving production efficiency when the production of component-mounted boards (see Maenishi, par. 0680).

Referring to Claim 16, Maturana teaches: 
A board production management method for managing a board production line including board production devices that produce boards mounted with electronic components, the board production management method comprising:
Claim 16 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.


Referring to Claim 20, Maturana teaches: 
A board production management device configured to manage a board production line including board production devices that produce boards mounted with electronic components . the board production management device comprising:
a display including at least one of a display screen and a display light (Maturana, [0035]), “(e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.)”; (Maturana, [0062]); and 
a processor configured to 
issue an initial notification to a first notifyee via the display of the error at the board production line to the display. the initial notification including a contents of an error cause and a contents of first countermeasures to the error cause (Maturana, [0041]), “Remote monitoring of these industrial assets would allow plant personnel to view plant data generated by their systems from a remote location, and could facilitate remote notification in response to a detected system event requiring attention”; (Maturana, [0069]-[0070]), “When an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification… When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
determine that an error has occurred at the board production line;
board production line;
the error cause being component replenishment work when the electronic components run out at an electronic component mounter of the board production line, 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred, 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures.

However Lowry teaches: 
issue an escalation notification of the error to the first notifyee and a second notifyee that has a higher level of authority or proficiency related to resolving the error cause than the first notifyee via the display in a case in which the error cause is not resolved after a first specified time has elapsed since the error occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0205]), 
the escalation notification including second countermeasures to the error cause that are escalated relative to the first countermeasures (Lowry, [0199]), “Data Type Notify 18 contains details of who should be notified when this type of data is processed and can specify notify details for success and error. Multiple users can be notified…The Escalate Level within 18 allows different users to be notified as the task is escalated due to lack of response”; (Lowry, [0083]), “The task is the host, or silo, of pre-defined rules, actions, transfers and communications between connected ‘systems’ and/or personnel…each task maintains only the data that has been used to trigger actions relating to that task along with the associated personnel communications. Alerts generated from connected ‘systems’ may trigger the creation of subsequent tasks within the architecture that may or may not have subsequent actions and/or alerts. This allows for “Big Data” to be effectively interrogated and interpreted, with only events that require action being communicated to appropriate personnel and/or connected systems, thereby substantially reducing the need for data analysis”; (Lowry, [0129]), “The task is where the ‘API data transaction rule/s’ is stored, translated and has next actions assigned to it along with assignment to personnel, escalation properties attributed and is a repository recording all transactional and communications data”; (Lowry, [0145]), “Escalations are recorded and notifications link to the task or process within”; (Lowry, [0080]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the escalation notification limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).
Maturana teaches a manufacturing environment (see par. 0041) and cloud-based diagnostic applications that monitors the health of respective automation systems or their associated industrial devices across an entire plant (see par. 0040), but the combination of Maturana in view of Lowry does not explicitly teach:
a processor connected via a network to each of the board production devices and configured to 
 	determine that an error has occurred at the board production line; and
board production line,
the error cause being component replenishment work when the electronic components run out at an electronic component mounter of the board production line. 

However Maenishi teaches: 
a processor connected via a network to each of the board production devices and configured to (Maenishi, [0218]), “The communication unit 121 is a processing unit for performing the exchange of information between the mounting condition determining apparatus 120 and the other constituent units within the mounter 100 and other external devices”; (Maenishi, [0219]);
	determine that an error has occurred at the board production line (Maenishi, [0354]), “the occurrence frequency of pickup errors or mounting errors per board is identified by using the board information and information showing the correspondence between the respective nozzles of the mounting head 104 and the mounting head 107 and the components picked up by such respective nozzles”; (Maenishi, [0345]); and
board production line (Maenishi, [0098]; [0273]),
the error cause being component replenishment work when the electronic components run out at an electronic component mounter of the board production line (Maenishi, [0415]), “any one event (for example, component run-out) is dominant among the various events affecting the continuity of the component mounting operations, the information indicating the production efficiency for each of the cases of the synchronous mode and the asynchronous mode may be calculated using the stoppage time, and so on, attributed to such event”; (Maenishi, [0313]), “the calculation unit calculates the unit-stoppage time for each type of component based on the stoppage frequencies due to component-run out for the components to be mounted onto the respective boards, and the stoppage time accompanying the replacement of the respective component cassettes 110. In addition, the calculation unit 123 adds up the respective unit-stoppage times for the component cassettes 110, for each of the boards”; (Maenishi, [0070]-[0071]; [0241]; [0414]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the board production and error limitations as taught by Maenishi. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of improving of production efficiency (see Maenishi, par. 0038).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Maenishi, U.S. Publication No. 2010/0325860  [hereinafter Maenishi], and further in view of Sharpe et al., U.S. Publication No. 2016/0142541 [hereinafter Sharpe].

Referring to Claim 12, the combination of Maturana in view of Lowry in view of Maenishi teaches the board production management device according to claim 9. Maturana further teaches: 
wherein the first countermeasures that do not change operating conditions (Maturana [0070]), “When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified… a required action to be taken by the recipient, a due date for the action…”; (Maturana, [0054]), “…Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, when an interlock is tripped, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance…”. 
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry does not explicitly teach:
board production line or the board production devices.
However Maenishi teaches: 
	board production line or board production device (Maenishi, [0098]; [0273]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the manufacturing environment in Maturana to include the board production limitation as taught by Maenishi. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to include the results of improving production efficiency when the production of component-mounted boards (see Maenishi, par. 0680).
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but the combination of Maturana in view of Lowry in view of Maenishi does not explicitly teach:
second countermeasures change the operating conditions of the production.
However Sharpe teaches: 
second countermeasures change the operating conditions of the production (Sharpe, [0070]), “…server 104 may represent a support center that provides support services to users or customers on behalf of a variety of clients (e.g., enterprise clients, corporate clients) that provide the products and services to the users. A client may be a product manufacturer, a retailer, a distributer, and/or a service provider”; (Sharpe, [0122]), “connecting a user and an agent via the selected channel, these two sources will decide if an interaction has met the criteria for completion. A failure condition would escalate to the next agent or treatment type in the process. Success would allow the interaction to conclude. The criteria can be derived from users through a survey. Agents can determine that they cannot provide service set the criterion to "fail" allowing the interaction to move to a special treatment type”; (Sharpe, [0184]), “Escalations occur when a user or customer has not been satisfied or the criteria is met or when a task condition is not met for a particular task or workflow stage. The escalation can simply move the interaction to the next task or workflow stage within an interaction treatment type or move to a new treatment type completely”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the countermeasures limitations as taught by Sharpe. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to include the results of connecting users with an agent selected from an appropriate workflow stage of the workflow (see Sharpe par. 0176).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Maenishi, U.S. Publication No. 2010/0325860  [hereinafter Maenishi], and further in view of Tukiainen et al., U.S. Publication No. 2005/0204215 [hereinafter Tukiainen].

Referring to Claim 14, the combination of Maturana in view of Lowry in view of Maenishi teaches the board production management device according to claim 9. Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071), but Maturana does not explicitly teach:
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred, issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.

However Lowry teaches: 
wherein the processor is further configured to issue a re-escalation notification via the display in a case in which the error cause has not been resolved after a second specified time longer than the first specified time has elapsed since the error cause occurred (Lowry, [0144]), “where a due date is set an escalation rule may be applied with who the escalation notification is sent to and given a priority from low to critical. Escalations may be built upon where a first escalation may be of low level and sent to a worker as a reminder to complete a process or task. If the task is not actioned by the required time a new escalation is triggered and sent to the worker and manager at normal levels and if the task does not get completed by the next revised time the escalation may be set to notify a general manager as high etc.”; (Lowry, [0083]), “The user interface (UI) displays information, workflow, actions, time bars, communications, notifications and current tasks for each user”; (Lowry, [0191]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the re-escalation limitations as taught by Lowry. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of directing notifications to the appropriate personnel to preserve the continuity of a workflow (see Lowry par. 0040).
Maturana teaches escalating notifications to a secondary personnel if the primary personnel does not respond within a defined time period (see par. 0071) and Lowry teaches a continued escalation of unresolved errors (see par. 0144), but the combination of Maturana in view of Lowry in view of Maenishi does not explicitly teach:
issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification.

However Tukiainen teaches: 
issue the re-escalation notification after escalating at least one of a number of notifyees and the contents of the countermeasures greater than that of the escalation notification (Tukiainen, [0026]), “the validated request is then routed to the pipeline 6 having a sequential number of tiers for processing different aspects of the problem… each of the processing tiers incorporates a trouble-shooting element 24, which performs trouble-shooting on the request to try and find a solution or at least an incremental (i.e. partial) solution to the problem encountered by the client…”; (Tukiainen, [0028]), “not all of the problem will have been solved and it is therefore necessary to escalate to a second processing tier 12. For example the second processing tier 12 could be a "specialised technical centre", which has a more generalised knowledge of base stations, rather than a more specific knowledge of individual customers. Again FIG. 2 shows that the second tier also has its own trouble-shooter 24' for trying to resolve the problem. The second processing tier 12 is able to draw from the knowledge base which has been dynamically updated with the incremental solution provided by the contact centre 4 and the first tier 10 of the previous steps”; (Tukiainen, [0034]; [0057]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Maturana to include the troubleshooting limitations as taught by Tukiainen. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of generating incremental solutions (see Tukiainen par. 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al., U.S. Publication No. 2014/0047064 [hereinafter Maturana], in view of Lowry et al., U.S. Publication No. 2018/0293533 [hereinafter Lowry], in view of Maenishi, U.S. Publication No. 2010/0325860  [hereinafter Maenishi], and further in view of Fallon, U.S. Patent No.7,158,022 [hereinafter Fallon].

Referring to Claim 19, Maturana in view of Lowry in view of Maenishi teaches the board production management device according to claim 15. Maturana teaches an interface display that lists a set of relevant data tags and their respective values for data points (see par. 0062) and displays provided by reporting services that list an alarm summary based on data in a historical database (see par. 0065), but the combination of Maturana in view of Lowry in view of Maenishi does not explicitly teach: 
wherein the list display includes an occurrence location of the error, the error cause, the contents of the first countermeasure, an occurrence time, and a notification level.

However Fallon teaches: 
wherein the list display includes an occurrence location of the error, the error cause, the contents of the first countermeasure, an occurrence time, and a notification level (Fallon, [col. 6, ln. 11-58]), “Reported and Collected Diagnosis Information: 401 Device failure, component, location, reason, failure time, recovery time 402 Device intrusion, location, reason, duration 403 Device abnormalities via status 404 Device up time 405 Device down time 406 Device intrusion frequency 407 Device failure frequency 408 Device failure trend information… User reported problem, device, component, time, duration 420 Reported problem correction, device, component, time, failure reason 421 Reported problem device trend information 422 Controller failure, component, location, reason, failure time, recovery time 423 Administrative system failure, location, reason, failure time, recovery time 424 Network failure, component, location, reason, failure time, recovery time 425 Diagnostic results, device, time, abnormalities 426 Message transfer time, start point, end point, message size 427 Status information, device, performance, abnormalities, levels/thresholds 428 Device performance trend information, location, network trunk 429 System performance trend information, network trunk 430 User system access event, user id, duration, functions 431 User system access trend information 432 Administrator system access event, user id, duration, functions 433 Administrator system access trend information 434 Officer/agent response request, time, device alert, duration 435 Officer/agent response trend information”; (Fallon, [col. 5, ln. 25-43]), “(15) Appendix A: Intrusion and Failure System Collection Functions…This is a list of dynamically collected information… 202 Notification if device, equipment or component failure 203 Notification of low level value or threshold for a device measurement 204 History of device or equipment operation 205 Diagnostics as the result of a request from system administrator center 206 Diagnostics report from a particular device or equipment 207 Obtain system information or device status on request 208 Collection of recorded voice tracks 209 Collection of recorded video images 210 Notification of resetting alarms and devices”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the reporting services in Maturana to include the display limitations as taught by Fallon. The motivation for doing this would have been to improve the method of provide remote monitoring services for an industrial automation system in Maturana (see par. 0002) to efficiently include the results of producing predictive reports and delivering critical information to users (see Fallon col. 4, ln. 55-56). Additionally, a finite number of specific reporting attributes have been identified in Maturana and Fallon and therefore predictable potential solutions to the recognized need or problem would be obvious to try with a reasonable expectation of success.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cvijetinovic et al. (US 20200068759 A1) – A pick and place nozzle performance analytics system streams production data from pick and place machines used in electronic assembly to a cloud platform as torrential data streams, and performs analytics on the production data to track, visualize, and predict performance of individual nozzles in terms of rejects or miss-picks. The analytics system generates a performance vector for each nozzle based on the collected production data, the performance vector tracking both the accumulated rejects and the percentage of rejects as respective dimensions of an x-y plane. The system monitors and analyzes the trajectory of this vector in the x-y plane to predict when performance degradation of the nozzle will reach a critical threshold. In response to predicting that nozzle performance degradation will exceed a threshold at a future time, the system can generate and deliver notifications to appropriate client devices.

Kito et al. (US 20200214184 A1) - A component mounting machine including a component supply device to supply a component to a supply position; a component transfer device to use a component mounting tool to pick up the component from the supply position and mount the component on a board; a component detecting section to detect whether the component is present at the supply position before or while the component is being picked up by the component mounting tool; a holding detecting section to detect whether the component mounting tool is holding the component following pickup; and a remaining detecting section to detect whether the component remains at the supply position in a case in which it is detected by the holding detecting section that the component is not being held by the component mounting tool; and a dropped determining section to determine whether the component has dropped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624